EXHIBIT 10.9





Hercules Incorporated
 
 
Employee Pension Restoration Plan
 
 
Effective January 1, 2008




 
 
 
 


 
1.
Purpose

Hercules Incorporated maintains the Pension Plan of Hercules Incorporated (the
“Pension Plan”), a tax-qualified defined benefit pension plan for salaried
employees,  nonrepresented hourly employees and certain represented hourly
employee groups.  A number of key employees will be unable to receive their
maximum retirement benefits from the Pension Plan because of limitations imposed
by the Internal Revenue Code of 1986, as amended (“Code”) and related Internal
Revenue Service regulations on the amount of benefits that may be paid from the
Pension Plan, and further, by reason of the permitted method of accruing
benefits under the Pension Plan, certain key employees who are hired in mid
career will accrue a retirement benefit which is less than a full pension. The
purpose of the Hercules Incorporated Employee Pension Restoration Plan (the
“Restoration Plan”) is to restore the aforementioned shortfall, and in certain
cases, to provide additional pension accrual pursuant to employment agreements
between Hercules and certain key employees.


 
2.
Type of Plan

The Restoration Plan is a nonqualified plan of retirement benefits and is not
part of the Pension Plan. Any benefit payable by an Employer shall be paid out
of its general assets, shall not be funded in advance, and shall represent
solely an unsecured contract obligation of the Employer. The Restoration Plan is
unfunded and is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
The Restoration Plan is intended to satisfy the requirements of Section 409A of
the Code.


 
3.
Definitions

 
(a)
Administrator shall mean the Vice President of Human Resources of Hercules, who
shall administer the Plan.

 
(b)
Board shall mean, as to each Employer, the Board of Directors of such Employer.

 
(c)
Code shall mean the Internal Revenue Code of 1986, as amended.

 
(d)
Early Retirement Date shall mean the date as of which a Participant is entitled
to receive an immediate pension under the Pension Plan, but not earlier than age
55.

 
1
 
 
 
 
(e)
Employer shall mean Hercules Incorporated and also any employer which is a
Participating Company in the Pension Plan (as defined in the Pension Plan) and
which elects to become an Employer under this Plan by action of its Board,
provided that the Board of Directors of Hercules Incorporated consents thereto.

 
(f)
Participant shall mean (i) an employee of an Employer who would receive a
pension benefit from the Pension Plan in excess of his actual pension benefit
from the Pension Plan if that employee had not been subject to the limitation on
benefits described in Paragraph 6 or the limitation on compensation described in
Paragraph 7, or if the employee had not deferred salary or bonus under the
Hercules Deferred Compensation Plan, or (ii) a key employee with an agreement as
referenced in Sections 1 and 5 herein.

 
(g)
Pension Plan shall mean the Pension Plan of Hercules Incorporated, as it may be
amended from time to time.

 
(h)
Restoration Plan shall mean this Hercules Incorporated Employee Pension
Restoration Plan, as it may be amended from time to time.

 
 
4.
Incorporate By Reference Pension Plan of Hercules Incorporated into the
Restoration Plan

The relevant provisions of the Pension Plan including, but not limited to
provisions relating to vesting, service credit, determination of form of
payment, and designations of beneficiaries, but excluding provisions regarding
suspension of benefits, are hereby incorporated by reference into the
Restoration Plan as though herein set forth in full. Notwithstanding the
previous sentence, this Restoration Plan, under conditions noted herein,
provides for modifications of the Pension Plan provisions in order to meet the
specific objectives of the Restoration Plan and to comply with provisions of
Section 409A of the Code.


 
5.
Individual Employment Contract Adjustments

The years of service for benefit accrual and vesting service shall be computed
according to the terms of the Pension Plan except as adjusted by employment
agreements between Employer and a Participant, or as otherwise properly
adjusted, including adjustments that may aggregate a Participant’s periods of
service prior to employment with the Employer with vesting and accrual service
normally accrued

 
2
 
 
under the Pension Plan, or which may provide for additional periods of service
in the event of a change in control of Hercules Incorporated.


 
6.
Section 415 Limitations Adjustment

The Restoration Plan benefit shall be computed without regard to the limitations
imposed by Section 415 of the Code.


 
7.
Compensation Adjustment

Pensionable compensation, as defined under the Pension Plan, shall be expanded
to include the following items:
 
(a)
salary and bonuses deferred under the Hercules Deferred Compensation Plan, but
only to the extent such deferrals do not reduce pensionable compensation below
the annual limit set forth in Section 401(a)(17) of the Code, and

 
(b)
compensation in excess of $230,000 (as may be adjusted from time to time in
accordance with Section 401(a)(17) of the Code) which is not taken into account
in determining benefits under the Pension Plan.

Compensation from a Participant’s employer prior to being employed by an
Employer may also be included as compensation for this Restoration Plan only if
pursuant to a specific employment agreement.


 
8.
Calculation of Restoration Plan Benefit

The Restoration Plan benefit shall be calculated as follows:
Step A – Calculate the Pension Plan single life annuity payable at age 65 using
Compensation, Vesting, and Accrual service determined under the Restoration Plan
(Sections 4, 5, 6, and 7).
Step B – Calculate the Pension Plan single life annuity payable at age 65.
Step C – Determine prior Employer offset, if applicable.
Step D – Restoration benefits before actuarial adjustments: A – (B+C).
Step E – Apply actuarial adjustments to Step D result for early retirement
actuarial or other reductions and survivor options elected by Plan participants
provided for in Section 9 of this Plan.


 
9.
Time and Mode of Payment of Benefits


 
3
 
 
 
 
(a)
Retirement Eligible Participants. In the case of a Participant who separates
from service (as defined in Section 409A of the Code) on or after his or her
Early Retirement Date, benefits earned under the Restoration Plan shall be
payable as soon as practicable (but not more than 90 days) following the
Participant’s separation from service. Payment shall be made in the form of (1)
a 51% Partial Cash Payment, as determined under the Pension Plan, and (2) a
monthly annuity for the remainder. The lump sum portion of the 51% Partial Cash
Payment payable under the Restoration Plan shall be paid in a cash distribution
to the Participant in an amount equal to 51% of the present value equivalent of
the Restoration Plan’s monthly pension benefit earned through December 31, 2004,
that would otherwise have been payable over the Participant’s expected lifetime.
Such 51% Partial Cash Payment shall be determined by using actuarial
life-expectancy tables (used in the Pension Plan) and the applicable interest
rate provided under the Pension Plan as of the date of payment.  Notwithstanding
the foregoing, pursuant to Internal Revenue Service Notice 2007-86, section
3.A.01(B), the Employer has discretion to permit some or all of the Participants
to make transitional payment elections in 2008 with respect to the Restoration
Plan benefits that are to be paid after 2008.  A transitional payment election
under this section is allowed to change the deferral period and/or the form of
distribution for such benefits so long as all distributions of the benefits,
after the transitional payment election is taken into account, are to be made
after 2008.  Accordingly, each Participant may, on or before December 31, 2008,
elect to receive the entire Restoration Plan benefit as a life annuity, payable
monthly.

 
(b)
Deferred Vested Participants. In the case of a Participant who separates from
service (as defined in Section 409A of the Code) before his or her Early
Retirement Date, vested benefits earned under the Restoration Plan shall be
payable as soon as practicable (but not more than 90 days) following the date
that would have been the Participant’s Early Retirement Date had he or she
continued in service. Payment shall be made in the form of a single life
annuity, payable monthly, if the Participant is unmarried on the date benefits
commence, or a joint and 50% survivor annuity, payable monthly, if the
Participant is married on the date benefits commence.

 
4
 
 
 
 
 
(c)
Specified Employees. Notwithstanding Sections 9(a) and 9(b), no benefit payments
under this Restoration Plan shall be made to a Specified Employee (as defined in
Section 409A(a)(2)(B)(i) of the Code) upon his or her separation from service
(other than by reason of death) until the first business day of the seventh
month following his or her separation from service.  When payments are made
after the delay, there will be an additional amount payable to the Specified
Employee (or, in the event of his death, to his beneficiary) equal to the
interest earned accrued throughout the delay period, applying the same interest
rate used above to calculate the lump sum portion of the 51% Partial Cash
Payment described above.

 
(d)
Disabled Employees. A disabled Participant who separates from service (as
defined in Section 409A of the Code) shall commence benefits in the manner
described in Sections 9(a), (b) and (c). Any additional benefits accrued under
this Restoration Plan solely as a result of deemed credited service attributable
to the Participant’s disability shall be treated as disability pay that is
exempt from Section 409A of the Code and shall be paid in the form and at the
time set forth in the Pension Plan.

 
(e)
Pre-Retirement Death. In the case of a Participant who dies prior to his
separation from service (as defined in Section 409A of the Code), vested
benefits earned under the Restoration Plan shall be payable as soon as
practicable (but not more than ninety (90) days) following the date of the
Participant’s death. Such benefits shall be determined as if the Participant had
survived until the date of retirement, commenced receipt of his Restoration Plan
benefit in the form of a joint and 50% survivor annuity, and died the next day.
The pre-retirement benefit payable under this Restoration Plan shall be paid as
an annuity for the life of the beneficiary (or, if the beneficiary is an estate
or trust, as a lump sum).

 
(f)
Return to Service. Notwithstanding Section 4, a Participant’s return to service
with an Employer following his separation from service (as defined in Section
409A of the Code) shall not affect payment of the Participant’s Restoration Plan
benefit.  Any Restoration Plan benefit a Participant may be entitled to receive
for service following such a return to service shall be calculated under Section
8 by including in the amount calculated under Step C thereof an offset for
Restoration Plan benefits paid after such return to service and prior

 
5
 
 
 
 
 
 
to the Participant’s subsequent separation from service (as defined in Section
409A of the Code).

 
 
10.
Forfeiture of Benefits

Notwithstanding any other provision of the Restoration Plan, no payment of any
benefit shall be made, and all rights of the Participant to the payment thereof
shall be forfeited if, prior to the time of such payment, the Participant (I)
shall be employed without Employer’s consent by a competitor of, or shall be
engaged in any activity in competition with Employer, including, but not limited
to, actively recruiting current employees of the Employer; (II) divulge without
the consent of Employer any secret or confidential information belonging to
Employer or a subsidiary; or (III) has been dishonest or fraudulent in any
matter affecting Employer, or has committed any act that, in the sole judgment
of the Board, has been substantially detrimental to the interests of the
Employer. Employer shall give Participant written notice of the occurrence of
any such event prior to making any such forfeiture. The determination of the
Board as to the occurrence of any of the events specified in the foregoing
clauses (I), (II), and (III) of this subparagraph shall be conclusive and
binding upon all persons for such purposes.


 
11.
Termination of Participation

 
(a)
A Participant shall cease to be a Participant hereunder with respect to any
benefit not yet accrued hereunder upon his termination of employment from the
Employer.

 
(b)
Termination of employment or status as a Participant shall not, except as
provided in Section 10 of the Plan, operate to impair the right of a Participant
to vested benefits under this Plan which have accrued to the date of the
termination of employment or of his or her status as a Participant.



 
12.
  Nonalienability of Benefits

No Participant or beneficiary shall have the right to alienate, assign, pledge,
encumber or otherwise transfer any right to any benefit hereunder or to the
payment or receipt thereof; and in the event any such disposition is made or
attempted; or if at any time any benefit shall be the subject of any levy,
attachment or other process requiring the payment thereof other than to the
Participant or his or her beneficiary

 
6
 
 
entitled to the same under this Plan, all rights of the Participant or such
beneficiary or any person claiming such rights to any such benefit shall be in
all respects cancelled, and there shall be no obligation to pay any such benefit
under this Plan.



 
13.
Right to Amend or Terminate Pension Plan of Hercules Incorporated

Nothing contained herein shall be deemed to restrict the right of Employer to
amend or terminate the Pension Plan or any provisions thereof when and as deemed
necessary or desirable.  References in this Restoration Plan to the Pension Plan
shall be deemed to refer to the Pension Plan as amended to the date when the
determination of any right to or the amount or payment of any benefit hereunder
is made. In case of the termination of the Pension Plan, this Restoration Plan
shall also be terminated, without prejudice to any right to any benefit
theretofore accrued hereunder. In the event of a termination of the Restoration
Plan, benefits under the Restoration Plan shall be distributed in accordance
with Section 9, or at the discretion of the Board of Directors of Hercules
Incorporated, at a time permitted under Section 409A of the Code.


 
14.
Coordination with Grantor Trust

Hercules has entered into a grantor trust agreement for the benefit of
management employees that will pay the benefits of the Restoration Plan, to the
extent available, from assets of the grantor trust in the event of an
unsolicited change in control. The grantor trust will pay the benefits of the
Restoration Plan pursuant to the terms of the Restoration Plan, which is
incorporated as an Exhibit to the grantor trust.


 
15.
No Right to Employment

Nothing contained in this Restoration Plan shall be deemed to create or confirm
to any present or future employee of Employer any right to employment or
continued employment.


 
16.
Withholding and Payroll Taxes

In the event that it is determined that any benefit or payment of any benefit
hereunder is subject to any withholding or payroll tax, the Employer shall have
the

 
7
 
 
right to deduct any such withholding or payroll tax from any benefit payment
otherwise payable or which may become payable hereunder.
 
 
17.
Effective Date

The Restoration Plan shall be effective, January 1, 2008 and shall amend and
supersede all provisions of the Hercules Nonqualified Supplemental Retirement
Plan that were in effect on October 1, 1990. 
 
8